

 S3530 ENR: Museum and Library Services Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
 eighteenS. 3530IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize the Museum and Library Services Act.1.Short title; references(a)Short titleThis Act may be cited as the Museum and Library Services Act of 2018.(b)ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Museum and Library Services Act (20 U.S.C. 9101 et seq.).2.General definitionsSection 202 (20 U.S.C. 9101) is amended—(1)in paragraph (2), by striking means the skills associated with using technology to enable users to find, evaluate, organize, create, and communicate information. and inserting “means the skills associated with—(A)using technology to enable users to find, evaluate, organize, create, and communicate information; and(B)developing digital citizenship and the responsible use of technology.; and(2)in paragraph (5), by striking by the Secretary of the Interior.3.Director of the InstituteSection 204 (20 U.S.C. 9103) is amended—(1)in subsection (a)(2), by inserting , except that if a successor to the Director has not been appointed by the President, by and with the advice and consent of the Senate, as of the date of expiration of the Director’s term, the Director may serve for not more than 1 additional year or until a successor is appointed and confirmed, whichever is earlier before the period;(2)in subsection (f)—(A)by striking paragraph (1) and inserting the following:(1)programs and activities under the Elementary and Secondary Education Act of 1965 (including programs and activities under subparts 2 and 3 of part B of title II, and parts A and B of title IV, of such Act);; and(B)by striking paragraph (4) and inserting the following:(4)Federal programs and activities that increase the capacity of libraries and museums to act as partners in supporting economic and community development, providing education and research, improving digital literacy skills, strengthening financial literacy and other types of literacy skills, and enhancing public safety and health awareness.; and(3)in subsection (g)—(A)in the matter preceding paragraph (1), by striking “Humanities, and the Director of the Office of Management and Budget,” and inserting “Humanities, the Director of the Office of Management and Budget, the Secretary of Commerce, the Secretary of Veterans Affairs, the Secretary of Defense, the Secretary of Homeland Security, the Secretary of Agriculture, the Chief Executive Officer of the Corporation for National and Community Service, the Librarian of Congress, the Archivist of the United States, and the Director of the United States Government Publishing Office,”;(B)by striking paragraph (1) and inserting the following:(1)initiatives, materials, technology, or research to support education, workforce development, economic and business development, and related activities and services undertaken by libraries;; and(C)in paragraph (3), by striking or technology and inserting technology, or research.4.National Museum and Library Services BoardSection 207(b) (20 U.S.C. 9105a(b)) is amended—(1)in paragraph (2)(A)(i)(II), by inserting , including rural communities after underserved communities;(2)in paragraph (3), in the first sentence—(A)by inserting , and the needs of, after persons from; and(B)by inserting , including rural areas after United States;(3)in paragraph (4), by striking and the Deputy Director of the Office of Museum Services and inserting “the Deputy Director of the Office of Museum Services, and the General Counsel of the Institute”;(4)by redesignating subsections (f) through (i) as subsections (g) through (j), respectively; and(5)by inserting after subsection (e) the following:(f)SecretaryThe General Counsel of the Institute shall serve as Secretary of the Museum and Library Services Board..5.Policy research, data collection, analysis and modeling, evaluation, and disseminationSection 210 (20 U.S.C. 9108) is amended—(1)by striking the section heading and inserting the following:210.Policy research, data collection, analysis and modeling, evaluation, and dissemination;(2)by redesignating subsection (f) as subsection (g);(3)by striking subsections (a) through (e) and inserting the following:(a)In generalThe Director shall regularly support and conduct, as appropriate, policy research, data collection, analysis and modeling, evaluation, and dissemination of information to extend and improve the Nation’s museum, library, and information services.(b)ObjectivesThe objectives of the policy research, data collection, analysis and modeling, evaluation, and dissemination of information carried out under this section include the following:(1)To enhance and expand the capacity of museums, libraries, and information services to anticipate, respond to, and meet the evolving needs of communities and the public, including by identifying trends and developments that may impact the need for and delivery of services.(2)To provide information and data on the role, value, and impact of museum, library, and information resources, including the identification of trends and potential gaps in the availability and use of museum and library services by their communities and the public.(3)To measure the effectiveness of museums, libraries, and information services throughout the United States, including the impact of Federal programs authorized under this Act.(4)To identify indicators and outcomes that can be used to create enhancements to the efficiency and efficacy of museum, library, and information services.(5)To promote advancement and growth in museum, library, and information services through sharing of best practices and effective strategies in order to better serve the people of the United States.(6)To facilitate planning for, and building of, institutional capacity in order to improve—(A)museum, library, and information services at the national, State, local, and regional levels; and(B)international communications and cooperative networks.(7)To support and enhance collaborative professional networks and consortia that use shared, meaningful, and actionable data analysis and modeling to advance museum, library, and information services and address community needs.(c)Authority To contract and enter into other arrangementsThe Director is authorized to enter into grants, contracts, cooperative agreements, and other arrangements with Federal agencies, public and private organizations, and other entities with expertise the Director determines appropriate, to further the objectives described in subsection (b) and to carry out the responsibilities under subsection (f).(d)Consultation and public engagementIn carrying out subsection (a) and in furtherance of the objectives described in subsection (b), the Director—(1)shall conduct ongoing collaboration (as determined appropriate by the Director) and consult with—(A)State library administrative agencies; and(B)National, State, tribal, and regional museum and library organizations; and(2)may also collaborate or consult with—(A)cooperative networks of geographic- or discipline-based museums and libraries; and(B)other applicable agencies, organizations (including international organizations), entities (including entities with expertise in the fields of data collection, analysis and modeling, and evaluation), and community stakeholders.(e)Assistance to museums and librariesThe Director shall provide technical support and assistance (and other resources, to the extent practicable) to ensure consistency in data reporting and help the museum and library fields with meeting the objectives of this section.(f)Dissemination(1)In generalEach year, the Director shall widely disseminate, as appropriate to further the objectives described in subsection (b)—(A)the results, data, reports, findings, studies, surveys, and other information obtained under this section;(B)the means and approaches by which the objectives described in subsection (b) were accomplished; and(C)information regarding the manner and extent to which collaboration and consultation were conducted, as required by subsection (d).(2)Formats to be usedThe information described in paragraph (1) shall be shared in formats that facilitate access and ease of use and are searchable.; and(4)in subsection (g)(1), as redesignated by paragraph (2)—(A)by striking fiscal year 2011 and inserting each of the fiscal years 2020 through 2025; and(B)by striking and such sums as may be necessary for each of the fiscal years 2012 through 2016.6.Administrative fundsSection 210C (20 U.S.C. 9111) is amended—(1)by striking a total of 7 percent of the funds and inserting $17,000,000 of the total funds; and(2)by striking sections 210(f), 214, and 275 and inserting sections 210(g), 214, and 276.7.Purpose relating to library services and technologySection 212 (20 U.S.C. 9121) is amended—(1)in paragraph (1), by inserting , education, after library;(2)by striking paragraph (5) and inserting the following:(5)to promote literacy, education, and lifelong learning, including by building learning partnerships with school libraries in our Nation's schools, including tribal schools, and developing resources, capabilities, and programs in support of State, tribal, and local efforts to offer a well-rounded educational experience to all students;;(3)by redesignating paragraphs (6) through (9) as paragraphs (8) through (11), respectively;(4)by inserting after paragraph (5) the following:(6)to enable libraries to develop services that meet the needs of communities throughout the Nation, including people of diverse geographic, cultural, and socioeconomic backgrounds, individuals with disabilities, residents of rural and urban areas, Native Americans, military families, veterans, and caregivers;(7)to enable libraries to serve as anchor institutions to support community revitalization through enhancing and expanding the services and resources provided by libraries, including those services and resources relating to workforce development, economic and business development, critical thinking skills, health information, digital literacy skills, financial literacy and other types of literacy skills, and new and emerging technology;;(5)in paragraph (8), as redesignated by paragraph (3), by inserting “, including those from diverse and underrepresented backgrounds,” after professionals;(6)in paragraph (10), as redesignated by paragraph (3), by striking and after the semicolon;(7)in paragraph (11), as redesignated by paragraph (3), by striking the period at the end and inserting ; and; and(8)by adding at the end the following:(12)to encourage, support, and disseminate model programs of library and museum collaboration..8.Definition of librarySection 213(1) (20 U.S.C. 9122(1)) is amended—(1)by redesignating subparagraphs (C) through (E) as subparagraphs (D) through (F); and(2)by inserting after subparagraph (B) the following:(C)a tribal library;.9.Authorization of appropriations for library services and technologySection 214(a) (20 U.S.C. 9123(a)) is amended—(1)in paragraph (1), by striking fiscal year 2011 and such sums as may be necessary for each of the fiscal years 2012 through 2016 and inserting “each of the fiscal years 2020 through 2025”; and(2)in paragraph (2), by striking fiscal year 2011 and such sums as may be necessary for each of the fiscal years 2012 through 2016 and inserting “each of the fiscal years 2020 through 2025”.10.Reservations and allotmentsSection 221 (20 U.S.C. 9131) is amended—(1)in subsection (a)(1)(A), by striking 1.75 and inserting 2.25; and(2)in subsection (b)(3), by striking subparagraph (C) and inserting the following:(C)Exception(i)In GeneralNotwithstanding subparagraph (A), if the sum appropriated under the authority of section 214 and not reserved under subsection (a) for any fiscal year exceeds the aggregate of the allotments for all States under this subsection for fiscal year 2019—(I)the minimum allotment for each State otherwise receiving a minimum allotment of $680,000 under subparagraph (A) shall be increased to $1,000,000; and(II)the minimum allotment for each State otherwise receiving a minimum allotment of $60,000 under subparagraph (A) shall be increased to $100,000.(ii)Insufficient funds to award alternative minimumIf the sum appropriated under the authority of section 214 and not reserved under subsection (a) for any fiscal year exceeds the aggregate of the allotments for all States under this subsection for fiscal year 2019, yet is insufficient to fully satisfy the requirement of clause (i), such excess amount shall first be allotted among the States described in clause (i)(I) so as to increase equally the minimum allotment for each such State above $680,000. After the requirement of clause (i)(I) is fully satisfied for any fiscal year, any remainder of such excess amount shall be allotted among the States described in clause (i)(II) so as to increase equally the minimum allotment for each such State above $60,000..11.State plansSection 224(b)(6) (20 U.S.C. 9134(b)(6)) is amended—(1)by striking subparagraph (A) and inserting the following:(A)programs and activities under the Elementary and Secondary Education Act of 1965 (including programs and activities under subparts 2 and 3 of part B of title II, and parts A and B of title IV, of such Act);; (2)in subparagraph (C)—(A)in clause (i), by striking and after the semicolon; and(B)by adding at the end the following:(iii)the activities carried out by the State in support of adult education and literacy under title II of such Act; and; and(3)in subparagraph (D)—(A)by inserting “, business,” after “economic”; and(B)by striking “and health information” and inserting “, health information, critical thinking skills, digital literacy skills, financial literacy and other types of literacy skills”.12.Grants to StatesSection 231(a) (20 U.S.C. 9141(a)) is amended—(1)in paragraph (1)—(A)by inserting “(including new and emerging technology)” after formats; and(B)by striking workforce development, and digital literacy skills and inserting workforce development, economic and business development, health information, critical thinking skills, digital literacy skills, and financial literacy and other types of literacy skills;(2)in paragraph (3)(B), by inserting , including those from diverse and underrepresented backgrounds, after professionals; and(3)in paragraph (4), by inserting , tribes, after agencies.13.State advisory councilsSection 251 (20 U.S.C. 9151) is amended—(1)by inserting tribal, after public,; and(2)by striking and libraries serving individuals with disabilities and inserting and libraries serving people of diverse geographic, cultural, and socioeconomic backgrounds, individuals with disabilities, residents of rural and urban areas, Native Americans, military families, veterans, and caregivers.14.National leadership activitiesSection 262 (20 U.S.C. 9162) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1)—(i)by striking of awarding grants or entering into contracts or cooperative agreements; and(ii)by striking museums and all that follows through activities that may include— and inserting museums, including by carrying out activities such as—;(B)in paragraph (2)(A), by inserting and emerging after new;(C)by redesignating paragraph (4) as paragraph (5); and(D)by striking paragraph (3) and inserting the following:(3)conserving, preserving, and digitizing library materials and resources, giving priority to projects emphasizing coordination, optimizing conditions for storage and future use, offering staff training, avoiding duplication, and providing access by researchers beyond the institution or library entity undertaking the project;(4)enhancing the ability of libraries to provide services to affected communities in the event of an emergency or disaster through—(A)the development of national, regional, statewide, or local emergency and disaster management plans that—(i)address communication and coordination of information and services for affected communities; and(ii)ensure the preservation of knowledge and library collections; and(B)the implementation of the emergency and disaster management plans described in subparagraph (A), or otherwise enabling libraries to provide services consistent with this Act to affected communities in the event of an emergency or disaster; and;(2)in subsection (b)—(A)by striking paragraph (1) and inserting the following:(1)In GeneralThe Director may carry out the activities described in subsection (a) by entering into arrangements, including grants, contracts, cooperative agreements, and other forms of assistance, with libraries, library consortia and associations, institutions of higher education, museums, and other entities that the Director determines appropriate.; and(B)in paragraph (2), by striking and cooperative agreements and inserting cooperative agreements, and other arrangements or forms of assistance; and(3)in subsection (c)—(A)by striking activities assisted under this section are administered and inserting the following:activities assisted under this section—(1)are administered;(B)by striking experts. and inserting experts;; and(C)by adding at the end the following:(2)reflect and serve a range of library types and geographically diverse areas;(3)include evaluation, analysis, and dissemination components; and(4)to the extent practicable, actively involve, have direct impact on, or provide future application in, libraries..15.Laura Bush 21st Century Librarian ProgramSection 264(a) (20 U.S.C. 9165) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by inserting from diverse and underrepresented backgrounds after librarians; and(ii)by striking middle through postsecondary and inserting at the middle school, high school, and postsecondary levels;(B)in paragraph (2), by inserting from diverse and underrepresented backgrounds after library leaders; and(C)by striking paragraph (3) and inserting the following:(3)enhancing the training and professional development of librarians and the library workforce to enable librarians and the library workforce to meet the needs of their communities, including those needs relating to education, lifelong learning, workforce development, economic and business development, health information, critical thinking skills, digital literacy skills, financial and other types of literacy skills, and new and emerging technology..16.Purpose relating to museum servicesSection 272 (20 U.S.C. 9171) is amended—(1)by striking paragraph (1);(2)by redesignating paragraph (2) as paragraph (1);(3)by inserting after paragraph (1), as redesignated by paragraph (2), the following:(2)to encourage and support museums in carrying out their public service role of connecting the whole of society to the cultural, artistic, historical, natural, and scientific understandings that constitute our diverse heritage;;(4)in paragraph (4), by inserting diverse before cultural;(5)in paragraph (5), by striking as a result of their increasing use by the public and inserting as they serve their communities in new and different ways;(6)in paragraph (8), by striking and after the semicolon;(7)in paragraph (9)—(A)by striking State level and inserting State and regional levels; and(B)by striking the period at the end and inserting ; and; and(8)by adding at the end the following:(10)to assist museums in their civic engagement efforts to ensure that every person in the United States has access to high-quality museum services..17.Museum services definitionsSection 273(1) (20 U.S.C. 9172(1)) is amended—(1)by inserting , tribal, after public; and(2)by inserting , cultural heritage, after educational.18.Museum services activities(a)In GeneralSection 274(a) (20 U.S.C. 9173(a)) is amended—(1)by striking paragraph (2) and inserting the following:(2)supporting museums in building learning partnerships with the Nation’s schools, including tribal schools, and developing museum resources, capabilities, and programs in support of State and local efforts to offer a well-rounded educational experience to all students;;(2)in paragraph (3)—(A)in subparagraph (C), by striking and after the semicolon;(B)by redesignating subparagraph (D) as subparagraph (E); and(C)by inserting after subparagraph (C) the following:(D)curate, stabilize, and organize object-related information; and;(3)by striking paragraph (7);(4)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively;(5)by inserting after paragraph (4) the following:(5)creating shared technology tools and data resources, and developing museum staff training plans to improve and maximize museum services through organizations such as museum associations, professional networks, community-based organizations, and foundations, and through other collaborative mechanisms;;(6)in paragraph (6), as redesignated by paragraph (4)—(A)by redesignating subparagraphs (C) through (E) as subparagraphs (D) through (F), respectively;(B)by inserting after subparagraph (B) the following:(C)institutions of higher education;; (C)in subparagraph (D), as redesignated by subparagraph (A), by inserting tribal, after regional,;(D)in subparagraph (E), as redesignated by subparagraph (A), by striking and after the semicolon;(E)in subparagraph (F), as redesignated by subparagraph (A), by inserting and after the semicolon; and(F)by adding at the end the following:(G)other relevant research and policy organizations;;(7)by striking paragraph (7), as redesignated by paragraph (4), and inserting the following:(7)encouraging the use of new and emerging technologies and media, including new ways to disseminate information, engage varied audiences in experiential learning, and support teachers and students to enhance access to and engagement with museum collections, programs, and services;;(8)by striking paragraph (8) and inserting the following:(8)supporting museums in developing, carrying out, and providing programs and services that meet the needs of communities throughout the Nation, including people of diverse geographic, cultural, and socioeconomic backgrounds, individuals with disabilities, residents of rural and urban areas, Native Americans, military families, veterans, and caregivers, and for State institutions;;(9)in paragraph (10), by striking and after the semicolon;(10)in paragraph (11), by striking the period at the end and inserting a semicolon; and(11)by adding at the end the following:(12)enabling museums to serve as anchor institutions to support community revitalization and the creation of opportunities for advancement; and(13)developing public and private partnerships with other agencies and community-based organizations to expand and enhance museum services.. (b)Services for Native AmericansSection 274(d) (20 U.S.C. 9173(d)) is amended by striking 1.75 percent and inserting 2.25 percent.(c)Technical corrections and conforming amendmentsSection 274 (20 U.S.C. 9173), as amended by subsections (a) and (b), is further amended—(1)in subsection (c)—(A)in paragraph (2), by inserting a period after United States; and(B)in paragraph (3)—(i)in subparagraph (A), by striking technical and all that follows through the period and inserting technical assistance.; and(ii)in subparagraph (B), by striking subparagraph (A) and all that follows through awards and inserting subparagraph (A). Subsequent awards; and(2)in subsection (d), by striking section 275 and inserting section 276.19.21st century museum professional programSubtitle C (20 U.S.C. 9171 et seq.) is amended—(1)by redesignating section 275 as section 276; and(2)by inserting after section 274 the following:275.21st century museum professional program(a)PurposeIt is the purpose of this section to develop and enhance the diverse workforce of museum professionals in order to best anticipate and serve the needs of their local communities and the public by—(1)recruiting and educating future museum professionals from diverse and underrepresented backgrounds, including through encouraging middle or high school students and postsecondary students to pursue careers and build skills in museum services;(2)developing museum leaders from diverse and underrepresented backgrounds, including by increasing the capacity of institutions that offer early career and mid-career professional development, specialized training, and leadership programs that directly relate to museum studies and management; and(3)supporting the professional development of current museum professionals and the museum workforce to enable them to meet identified needs of their communities.(b)ActivitiesFrom the amounts provided under section 276, the Director may enter into arrangements, including grants, contracts, cooperative agreements, and other forms of assistance, with museums, museum consortia and associations, institutions of higher education (as defined in section 264(b)), and other entities that the Director determines appropriate, for projects that further the purpose of this section, such as projects that—(1)increase the number of students from diverse and underrepresented backgrounds enrolled in graduate and undergraduate museum-related programs as well as other relevant programs offered through other education-focused entities, such as State and local governments, associations, and nonprofit organizations, in order to effectively prepare the students for, and retain the students in, careers in museum services;(2)recruit future museum professionals from diverse and underrepresented backgrounds, including efforts to attract promising middle school, high school, or postsecondary students to consider careers in museum services such as through offering paid internships, mentoring, and fellowship opportunities;(3)develop new or enhance current professional development and retention programs for museum professionals and the museum workforce, including through mid-career skill-building, mentoring, and fellowships, and by supporting the development of local and regional networks for those who may not have easy access to such opportunities; and(4)support and conduct research, needs assessments, pilot programs, and evaluation of education and professional development programs to explore successful approaches that can successfully recruit, prepare, educate, and retain the next generation of museum professionals.(c)EvaluationThe Director shall establish procedures for reviewing and evaluating arrangements supported under this section..20.Authorization of appropriations for museum servicesSection 276 (20 U.S.C. 9176), as redesignated by section 19(1), is amended—(1)in subsection (a), by striking fiscal year 2011 and such sums as may be necessary for each of the fiscal years 2012 through 2016 and inserting each of the fiscal years 2020 through 2025; and(2)in subsection (c) by striking fiscal year 2011 and inserting fiscal year 2020.Speaker of the House of RepresentativesVice President of the United States and President of the Senate